Exhibit 10.5

November 1st, 2011

FIRST AMENDMENT TO LOAN AGREEMENT

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is dated as of
November 1st, 2011, and is made by and between Intellinetics, Inc., an Ohio
corporation (the “Company”) and the Director of Development (the “Director”) of
the State of Ohio (the “State”), acting on behalf of the State.

RECITALS:

A. The Company and the Director are parties to that certain Loan Agreement dated
as of July 17,2009 (the “Loan Agreement”).

B. The current stock ownership of the Company is set forth on Exhibit A,
attached hereto and made a part hereof.

C. The Company desires to take the following actions: (i) consummate a stock
split whereby approximately 5.3 shares of common stock will be issued for every
currently existing share of common stock, which stock split will be effectuated
pursuant to Amended and Restated Articles of Incorporation, a copy of which has
been furnished to the Director, (ii) issue additional shares of common stock to
existing shareholders and employees as described on Exhibit A, (iii) enter into
a merger and share exchange transaction whereby the Company will merge with a
public shell corporation with the public shell corporation being the surviving
corporation, the existing shareholders of the Company will become the owners of
at least 86% of the capital stock of the surviving corporation, the current
board of directors of the Company will control the board of directors of the
surviving corporation, and the surviving corporation will automatically succeed
to all obligations, liabilities, duties and rights under the Loan Agreement and
the other Loan Documents (as defined in the Loan Agreement); and (iv) following
the merger described in the preceding subsection, the surviving corporation may
sell up to 14% of the capital stock of the surviving entity to one or more
outside investors in its initial raise, and up to a total of no more than an
additional 26% in future rounds of stock sales (collectively, the “RTO
Transactions”).

D. To permit the RTO Transactions, the Company has requested that the Director
agree to various amendments as set forth herein, and the Director has agreed to
amend the Loan Agreement as hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound, and incorporating the above-defined terms herein, the parties hereto
agree as follows:

1. Capitalized Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings given to them in the Loan Agreement.

2. Consent of Director. The Director hereby consents to the RTO Transactions,
including but not limited to the merger into a public company shell for purposes
of the covenant set forth in Section 4.4(a) of the Loan Agreement.



--------------------------------------------------------------------------------

3. Amendments to Loan Agreement.

(a) New Definitions. The following new definitions are hereby inserted in
Section 1.2 of the Loan Agreement in alphabetical order:

“Company” shall mean Intellinetics, Inc., an Ohio corporation, and any
successor-by-merger.

“First Amendment shall mean that certain First Amendment to this Agreement dated
as of November 1st, 2011.”

“First Amendment Effective Date shall mean November 1st, 2011.”

“RTO Transactions” shall have the meaning given such term in the First
Amendment.

(b) Amendment to Section 4.2 of the Loan Agreement [Public Offering].
Section 4.2 of Loan Agreement is hereby amended and restated in its entirety as
follows:

“4.2 Public Offering. The Loan and all other amounts payable by the Company
under this Agreement and the other Loan Documents shall be due and payable in
full if the Company shall undertake and complete an initial public offering of
its securities, it being acknowledged and agreed that this covenant shall not
apply to the RTO Transactions or any portion thereof. ”

(c) Amendment to Section 4.4(i) of the Loan Agreement [Stock Transfers].
Section 4.4(i) is hereby amended and restated as follows:

“4.4(i) Stock Transfers. Issue, transfer, sell, or cause to be issued,
transferred or sold, any shares of its capital stock except in connection with
the RTO Transactions or in connection with compensation, benefit plans or
incentive plans for employees or officers.”

4. Conditions to Effectiveness. The amendments contained in this Amendment shall
become effective upon satisfaction of each of the following conditions being
satisfied to the satisfaction of the Director:

(a) Execution and Delivery of this Amendment. The Company and the Director shall
have executed and delivered this Amendment.

(b) Officer’s Certificate. There shall be delivered to the Director a
certificate, dated the date hereof certifying that no Event of Default exists.

(c) Secretary’s Certificate. There shall be delivered to the Director a
certificate, dated the date hereof and signed by the Secretary of each Loan
Party, certifying as appropriate as to:

 

2



--------------------------------------------------------------------------------

(i) all action taken by such party in connection with this Amendment and the
other documents executed and delivered in connection herewith, together with
authorizing resolutions on behalf of the Company evidencing same;

(ii) the names of the officer or officers authorized to sign this Amendment and
the other documents executed and delivered in connection herewith and the true
signatures of such officer or officers and specifying the officers permitted to
act on behalf of the Company for purposes of the Loan Documents and the true
signatures of such officers, on which the Director may conclusively rely; and

(iii) copies of its organizational documents as in effect on the date hereof,
together with certificates from the appropriate state officials as to the
continued existence and good standing of the Company in the State of Ohio.

5. Miscellaneous.

(a) Full Force and Effect. All provisions of the Loan Agreement remain in full
force and effect on and after the date hereof except as expressly amended
hereby. The parties do not amend any provisions of the Loan Agreement except as
expressly amended hereby.

(b) Counterparts. This Amendment may be signed in counterparts (by facsimile
transmission or otherwise) but all of such counterparts together shall
constitute one and the same instrument.

(c) Incorporation into Loan Agreement. This Amendment (including all Schedules
and Exhibits) shall be incorporated into the Loan Agreement by this reference.
All representations, warranties, Events of Default and covenants set forth
herein shall be a part of the Loan Agreement as if originally contained therein.

(d) Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the laws of
the State of Ohio without regard to its conflict of laws principles.

(e) No Novation. Except as amended hereby, all of the terms and conditions of
the Loan Agreement and the other Loan Documents shall remain in full force and
effect. The Company and the Director acknowledge and agree that this Amendment
is not intended to constitute, nor does it constitute, a novation, interruption,
suspension of continuity, satisfaction, discharge or termination of the
obligations, loans, liabilities, or indebtedness under the Loan Agreement or the
other Loan Documents.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FIRST AMENDMENT TO LOAN AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this First Amendment as of the day and year first
above written.

                                             Company:

INTELLINETICS, INC. By:   /s/    Matthew L. Chretien         Title:   Chief
Technology Officer

                                             Director:

DIRECTOR OF DEVELOPMENT, STATE OF OHIO

By:   /s/    Kevin Potter Title:   Kevin Potter  

Assistant Director



--------------------------------------------------------------------------------

Exhibit A

Ownership

 

I. EXISTING OWNERSHIP

 

Shareholder

  

No. Shares

 

A. Michael Chretien

     385   

Matthew Chretien

     395   

Tom Moss

     80   

Larry Dill

     10   

Rye D’Orazio

     50      

 

 

 

Total

     920   

 

II. FINAL PRE-MERGER OWNERSHIP

 

Owner

  

Current Shares

  

Split

    

Post-Split

  

Addtl. Shares

  

Total

A. Michael Chretien

   385      x 5.321518987       2048    44    2092

Matthew L. Chretien

   395      x 5.321518987       2102    0    2102 Tom Moss    80      x
5.321518987         425    108    533 Larry Dill    10      x 5.321518987      
    53    16    69 Rye D’Orazio    50      x 5.321518987         266    30   
296

William J. Santiago

   —          701    701 Ray Shealy    —          118    118 Tom Skoulis    —   
      59    59 Mark Shary    —          59    59

Totals

   920       4894    1135    6029